internal_revenue_service number release date index number 45k -------------------- ---------------------------------------------------- --------------------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number -------------------- refer reply to cc psi b06 plr-146965-07 date march legend taxpayer date state parent company a company b reagent a reagent b dear ------------- ---------------------------------------------------- ---------------------- ------------- ---------------------------------- ---------------------------------------- ------------------------------------------ --------------- -------------- this letter responds to a letter dated date requesting a confirmation of prior rulings under sec_45k formerly sec_29 of the internal_revenue_code the facts as represented are as follows on date taxpayer received plr-129691-07 prior ruling taxpayer seeks a confirmation of the rulings in prior ruling in light of a proposed changed circumstance taxpayer is a state corporation and an indirect wholly owned subsidiary of parent a publicly traded corporation taxpayer owns all of the membership interests of company a a state limited_liability_company taxpayer has represented that company a is disregarded as an entity separate from taxpayer for federal_income_tax purposes taxpayer owns all of the membership interests of company b a state limited_liability_company taxpayer has represented that company b is disregarded as an entity separate from taxpayer for federal_income_tax purposes company a is the current plr-146965-07 owner of one synthetic_fuel production facility facility and company b is the current owner of a second synthetic_fuel production facility facility and together with facility the facilities taxpayer is engaged in the production and sale of synthetic_fuel to unrelated persons through the facilities the facilities produce synthetic_fuel from coal using a process process involving the combination of feedstock coal with a chemical reagent in the application_for prior ruling taxpayer stated that the chemical reagent being used in process was reagent a because of a shortage of available reagent a taxpayer has begun to use reagent b for producing synthetic_fuel at facility reagent b is a latex-based chemical reagent a recognized expert in coal combustion chemistry and analysis performed tests on the coal used at facility and has submitted reports concluding that significant chemical changes take place to the coal with the application of process using reagent b except for the change in chemical reagents the material facts submitted in the application_for prior ruling have not changed taxpayer requests a ruling confirming that taxpayer’s use of reagent b at facility will not affect the rulings set forth in prior ruling and those rulings will remain in full force and effect sec_45k allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer the credit for the taxable_year is an amount equal to dollar_figure adjusted for inflation multiplied by the barrel-of-oil_equivalent of qualified_fuels sold sec_45k defines qualified_fuels to include liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels when used as feedstocks in revrul_86_100 1986_2_cb_3 the internal_revenue_service ruled that the definition of the term synthetic_fuel under sec_48 and its regulations are relevant to the interpretation of the term under sec_45k formerly sec_29 former sec_48 provided a credit for the cost of equipment used for converting an alternate_substance into a synthetic liquid gaseous or solid fuel revrul_86_100 notes that both former sec_29 and former sec_48 contain almost identical language and have the same overall congressional intent namely to encourage energy conservation and aid development of domestic energy production under sec_1_48-9 of the income_tax regulations a synthetic_fuel differs significantly in chemical composition as opposed to physical composition from the alternate_substance used to produce it coal is an alternate_substance under sec_1_48-9 the expert report provided by taxpayer concludes that synthetic_fuel produced plr-146965-07 using coal feedstock to be used for processing at facility and reagent b differed significantly in chemical composition as opposed to physical composition from the feedstock coal from which it was produced accordingly taxpayer’s use of reagent b will not affect the rulings set forth in prior ruling and those rulings will remain in full force and effect the conclusions drawn and rulings given in this letter are subject_to the requirements that taxpayer i maintain sampling and quality control procedures that conform to astm or other appropriate industry guidelines at the facilities that are the subject of this letter ii obtain regular reports from independent laboratories that have analyzed the fuel produced in such facilities to verify that the coal used to produce the fuel undergoes a significant chemical change and iii maintain records and data underlying the reports that taxpayer obtains from independent laboratories including raw ftir data and processed ftir data sufficient to document the selection of absorption peaks and integration points except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see dollar_figure of revproc_2008_1 2008_1_irb_1 however when the criteria in dollar_figure of revproc_2008_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely joseph h makurath senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
